Moreover, our independent review of the record demonstrates that the
                  district court properly dismissed appellant's complaint as to each of the
                  nine defendants. 2 We therefore
                             ORDER the judgment of the district court AFFIRMED.




                                                                       IA-4k\           , J.
                                                            Hardesty


                                                            're/AA 01.-5:cc'
                                                            P arraguirre




                  cc: Hon. James Todd Russell, District Judge
                       Matthew Corzine
                       Attorney General/Carson City
                       Carson City Clerk




                       2Although appellant argued in his opposition to respondents' motion
                  to dismiss that he had satisfied the $10,000 jurisdictional threshold by
                  requesting punitive damages, appellant would not have been entitled to
                  such damages. See NRS 41.035(1).

  SUPREME COURT
          OF
       NEVADA


  (0) 1947A

INEMENEO                                                                   Mai=